DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    DAURIANNE GORDON-BROWN,
                            Appellant,

                                    v.

                              DELVIN JONES,
                                 Appellee.

                               No. 4D21-780

                         [September 22, 2021]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael Kaplan, Judge; L.T. Case No.
DVCE20-004004.

   Daurianne Gordon-Brown, Miami, pro se.

   No appearance for appellee.

                      ON MOTION FOR REHEARING
PER CURIAM.

   We deny appellant’s motion for rehearing and clarification in response
to orders filed on July 29, 2021, but withdraw our opinion dated July 29,
2021, and issue the following in its place:

   Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979) (“In appellate proceedings the decision of a trial
court has the presumption of correctness and the burden is on the
appellant to demonstrate error. . . . Without a record of the trial
proceedings, the appellate court can not properly resolve the underlying
factual issues so as to conclude that the trial court’s judgment is not
supported by the evidence or by an alternative theory.”).

GROSS, CIKLIN and GERBER, JJ., concur.

                          *          *          *